Exhibit ChinaTel Independent Contractor Agreement 1.Parties This Independent Contractor Agreement ("Agreement") is between China Tel Group, Inc. ("ChinaTel") and Forum Group ("Independent Contractor"). 2.Term of this Agreement The term of this Agreement shall be for three (3) years, effective as of May 1, 2009 and expiring April 30, 2012; provided, however, either party shall have the right to terminate this Agreement by providing the other party thirty (30) days prior written notice of its intention to terminate this Agreement ("Notice Termination Period"). During the Notice Termination Period, Independent Contractor shall be entitled to receive its Independent Contractor Fee and have its expenses reimbursed by ChinaTel in accordance with the provisions of Sections 4 and 11 of this Agreement. While contracts such as this have been renewed in the past for other Independent Contractors of ChinaTel, renewals depend upon the current needs of ChinaTel. The past pattern or practice of ChinaTel in renewing Independent Contractor Agreements is no assurance that this Agreement will be renewed beyond its stated term. 3.
